UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-04704 The Primary Trend Fund, Inc. 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Address of principal executive offices) Arnold Investment Counsel Incorporated 3960 Hillside Drive, Suite 204 Delafield, WI53018 (Name and address of agent for service) Registrant's telephone number, including area code: (262) 303-4850 Date of fiscal year end: June 30 Date of reporting period: December 31, 2014 Item 1.Reports to Stockholders The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1) SEMIANNUAL REPORT The Primary Trend Fund DELAFIELD, WISCONSIN DECEMBER 31, 2014 MESSAGE TO SHAREHOLDERS… “Our investment thesis for loading up on energy stocks over the past two years is threefold: 1) both oil and gas stocks…traded at cheap valuations; 2) we believe that oil and natural gas exploration…is the new growth sector despite the disdain for and roadblocks to this industry; and 3) energy stocks are historically late-cycle outperformers in a bull market…We…consider this sector one of the leaders in this aging bull.” The Primary Trend Fund June 30, 2014 – Annual Report Mea culpa.The old adage that “the stock market is a humbling creature” was certainly on full display in the latter half of 2014 as far as The Primary Trend Fund is concerned.With the price of crude oil collapsing, bringing with it the prices of energy stocks, our oil and gas holdings did not “energize” the portfolio…but rather they penalized it. It’s times like these where we as portfolio managers, are supposed to remind our investors that “investing is a marathon, not a sprint.”While we do subscribe to such catchphrases, it is of little solace as we report the raw short-term numbers to shareholders. The Fund’s outperformance in the first half of 2014 has given way to underperformance in the second half.The large-cap blue chip indices represented by the Dow Jones Industrial Average and the S&P 500 Index recorded total returns of +7.17% and +6.12%, respectively, for the six months ended 12/31/14.The second-tier small-cap Russell 2000 Index returned +1.65 for the same period, highlighting the split personality of the stock market during 2014.For the same six-month period, The Primary Trend Fund posted a disappointing total return of –8.51%. “It’s the Economy, Stupid” Many on Wall Street are upping their ante on earnings’ estimates for 2015, citing the fact that 2014 was better than expected.Unfortunately, extrapolating the good fortunes of the past into the future is not necessarily the best tactic.We believe the current record high profit margins in Corporate America are the primary driving force in the positive earnings improvement.Any fall from grace could surprise on the downside, especially in the cyclical sector.As such, the Fund is underinvested in the Industrial sector with a 6.6% weighting (General Electric and Smith & Wesson Holdings) vs. the S&P 500’s weighting of 10.4%.More dramatically, we still have zero invested in the Consumer Discretionary sector vs. 12.1% for the S&P 500 Index.While cheap gasoline recently as a result in crude oil’s drop may give the U.S. consumer a shot in the arm, the threat of recession in the Eurozone and slower growth in China is a dark cloud for these two sectors. On the flipside, due to our less-than-sanguine outlook for the economy, we are putting a portfolio emphasis on equities that make a living in the Consumer Non-Cyclical sector.As of 12/31/14, 27.0% of the Fund is invested in this sector vs. 24.0% for the S&P 500 Index.Namely, we have an overweighting in healthcare stocks (22.1% vs. 14.2%) and an underweighting in Consumer Staples stocks (4.9% vs. 9.8%). Deflategate In his January 30th missive to clients, Walter Deemer (technical analyst and market seer) quips:“Sometimes I wonder whether ‘deflategate’ refers to the global economy rather than pro football.”We would add that it may even refer to the deflationary forces that are becoming more prevalent.To wit, in the metals markets, prices are in a downward trajectory.Dr. Copper, as a leading indicator for economic activity, has plunged from a high of $4.60/lb. in early-2011 to $2.50/lb this week – a decline of 46%.As for the precious metals, gold bullion has dropped from a high of $1,900/oz. in late-2011 to current levels of $1,260/oz (-34%); and silver traded as high as $48 in 2011 and has fallen by 65% to $17/oz. today. The global dislocations and disruptions in the Euro and other currencies, the oil pits and foreign bond markets (negative interest rates across Europe) has increased our appetite for gold and silver mining companies in the Fund.Our current exposure in the Basic Materials sector is 10.4% vs. only 3.2% for the S&P 500 Index.The bear market in gold MESSAGE TO SHAREHOLDERS…(continued) and silver commodity prices, coupled with the negative psychology surrounding this sector and the global upheavals, make the precious metals arena an attractive investment for 2015 in our minds. Crude and Obnoxious We’ve already touched on the Fund’s poorly timed (in the short term) investment in the energy sector at the beginning of this Shareholders’ Letter.Crude oil peaked at an all-time high of $147/barrel in July 2008, and then cratered to a low of $35/bbl at the nadir of the financial crisis in early-2009.As recently as June 2014, light sweet crude traded at $107/bbl.At the time, we mistakenly felt that the price risk to oil was $80/bbl…a potential 25% hit.Wrong.Crude oil has since plunged to $45/bbl – not far from the financial crisis lows.A number of factors have contributed to this decline: 1) a global slowdown has dampened energy demand; 2) OPEC’s refusal to cut supplies; 3) the U.S. resurgence in oil production, primarily due to the fracking craze; and 4) the panic selling in the commodity pits by traders and hedge funds. The Fund currently has 19.1% invested in the Energy sector vs. an 8.4% weighting in the S&P 500 Index.Oil’s collapse will have a ripple effect across the economic spectrum and could even have geopolitical ramifications if oil-dependent countries such as Russia get desperate.Third-tier energy companies may go bust and no doubt there will be mergers, acquisitions and asset sales in the healthier segment of exploration and production companies.We do believe that crisis creates opportunity, but pain will also accompany this process as crude oil and the energy industry form a bottom. A Change in the Air We are still in a bull market…a cyclical bull market that began in March 2009.Barring a crash, it will celebrate its sixth birthday in a mere five weeks…one of the longest bull markets in Wall Street history (second only to the 1990-98 bull run).In the June 2014 Annual Report we stated:“We believe that the stock market has the potential to show a burst of enthusiasm in the remaining months of 2014, with the S&P 500 Index slicing through the 2000-2100 level and the Dow Jones Industrial Average breaking up through 18,000.”Both benchmarks did, indeed, hit those price targets with the S&P 500 peaking at 2090.57 and the Dow Jones Industrial Average hitting a record close of 18,053.71 at the end of December. But volatility has once again entered the picture.Historically, daily price swings on the order of 1-2% on the upside and downside have ushered in a changing equity landscape.Since the beginning of December, the stock market has had no less than 13 volatile days out of its 41 trading days.These convulsions are indicative of fickle investors, uncertainty and a potential change in the health of this bull. While earnings growth has been a pillar of this equity advance for six years, the threat of a European recession and the stagnation in China could jeopardize this record profit run.After all, overseas profits are an increasingly important chapter in the U.S. earnings story…and the disruption in global currency markets only adds to these storm clouds. Additionally, our long-term domestic issues have not gone away.The U.S. federal debt now stands at $18.1 trillion.The only saving grace is that interest rates are at historically low levels and therefore the debt service has not gotten worse…yet.Yields on 30-year U.S. treasury bonds are at all-time record lows of 2.24% and the 10-year U.S. treasury note is at 1.67%.We fear that a Japanese-style deflationary environment where the Fed becomes impotent in its efforts to jump-start our economy is a definite concern.And for those putting faith in the politicians on Capitol Hill to right this ship, well, think again. Thus far in 2015, the stock market has traded in the red, but only to the tune of –1.1% for the Nasdaq Composite (best) to –2.3% for the Dow Jones Industrial Average (worst).What is a bit more troubling is the underlying strength of this market.Unlike in late-2013, when the indices were at all-time highs, today’s technical underpinnings are weaker.According to our number-crunching, 15% of the S&P 1500 stocks are already in bear market territory with individual 2 MESSAGE TO SHAREHOLDERS…(continued) price declines of 20% or more.This compares to only 10% of those 1500 stocks that are at or within 2% of their respective new 52-week highs. This deterioration in the bull’s health can continue for months while the indices march to new highs, but at some point it will succumb to the cracks in its foundation.We suspect that one last euphoric push that launches the Nasdaq Composite above its 1999-2000 Tech Bubble high of 5048 (dragging the blue-chip averages with it) could exhaust this extended bull market.And we believe this will occur in 2015. In the meantime, we will continue to position the Fund’s portfolio in a more defensive posture…all the while searching for undervalued securities that have the long-term potential for above-average gains and limited, calculable risk.This truly is a marathon, not a sprint.And our shareholders’ wealth and financial well-being are always paramount in our daily efforts. We look forward to building your nest egg and your confidence as 2015 unfolds. Our best regards, Lilli Gust Barry S. Arnold President Vice President Chief Investment Officer Summary of Investments by Sector (Unaudited) Percent of Sector Investment Securities Consumer, Non-Cyclical % Energy % Short-Term Investments % Basic Materials % Communications % Financials % Technology % Industrials % Utilities % Total Investments % Top Ten Equity Holdings (Unaudited) Percent of Security Investment Securities Intel Corp. % Royal Dutch Shell PLC ADR, Class A % Pfizer, Inc. % Cisco Systems, Inc. % Eli Lilly & Co. % General Electric Co. % Schlumberger Ltd. % Encana Corp. % Johnson & Johnson % JPMorgan Chase & Co. % Total % 3 EXPENSE EXAMPLE (Unaudited) For the Six Months Ended December 31, 2014 As a shareholder of the Primary Trend Fund, you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2014 to December 31, 2014. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary.Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Beginning Ending Expenses paid account value account value during period 7/1/14 12/31/14 7/1/14-12/31/141 Actual $ 914.90 Hypothetical (5% return before expenses) 1 Expenses are equal to the Fund’s annualized expense ratio of 1.98% for the period from July 1, 2014 through December 31, 2014, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). The Fund is contractually obligated to limit annual expenses to 2.00% of its average daily net assets for the fiscal year. 4 PORTFOLIO OF INVESTMENTS As of December 31, 2014 (Unaudited) The Primary Trend Fund Shares Value COMMON STOCKS (89.4%) BASIC MATERIALS (10.4%) Mining (10.4%) Agnico Eagle Mines Ltd. $ Barrick Gold Corp. Freeport-McMoRan, Inc. Newmont Mining Corp. Silver Wheaton Corp. Total Basic Materials COMMUNICATIONS (8.2%) Telecommunications (8.2%) Cisco Systems, Inc. Verizon Communications, Inc. Total Communications CONSUMER, NON-CYCLICAL (27.0%) Food (4.9%) Kraft Foods Group, Inc. Mondelez International, Inc. Pharmaceuticals (22.1%) Abbott Laboratories AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Pfizer, Inc. Total Consumer, Non-Cyclical ENERGY (19.1%) Oil & Gas (14.3%) Apache Corp. Encana Corp. Royal Dutch Shell PLC ADR, Class A See notes to financial statements. 5 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2014 (Unaudited) The Primary Trend Fund (continued) Shares Value COMMON STOCKS (89.4%) (continued) ENERGY (19.1%) (continued) Oil & Gas Services (4.8%) Schlumberger Ltd. $ Total Energy FINANCIALS (7.6%) Banks (7.6%) JPMorgan Chase & Co. U.S. Bancorp Total Financials INDUSTRIALS (6.6%) Miscellaneous Manufacturing (6.6%) General Electric Co. Smith & Wesson Holding Corp.* Total Industrials TECHNOLOGY (7.3%) Semiconductors (7.3%) Intel Corp. UTILITIES (3.2%) Water (3.2%) Aqua America, Inc. Total Common Stocks (Cost $9,093,059) See notes to financial statements. 6 PORTFOLIO OF INVESTMENTS (continued) As of December 31, 2014 (Unaudited) The Primary Trend Fund (continued) Principal Amount Value SHORT-TERM INVESTMENTS (10.6%) Commercial Paper (10.6%) $ U.S. Bank, 0.03%, 5/1/2015 $ Total Short-Term Investments (Cost $1,324,172) TOTAL INVESTMENTS (100.0%) (Cost $10,417,231) Other Assets less Liabilities (0.0%) NET ASSETS (100.0%) $ * Non-income producing. ADR – American Depository Receipt PLC – Public Limited Company See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES December 31, 2014 (Unaudited) The Primary Trend Fund Assets: Investments, at Value (Note 2a): Common Stocks $ Short-Term Investments Total Investments (Cost $10,417,231) Cash Receivable for Capital Shares Sold Dividends Receivable Interest Receivable 48 Prepaid Expenses and Other Assets Total Assets Liabilities: Accrued Investment Advisory Fees (Note 3) Professional Fees Transfer Agent Fees Administration and Accounting Fees Other Fees Total Liabilities Net Assets $ Shares Outstanding Net Asset Value, Offering and Redemption Price Per Share $ Net Assets Consist of: Capital Stock ($0.01 par value, 30,000,000 shares authorized) $ Distributions in Excess of Net Investment Income ) Accumulated Net Realized Loss on Investments ) Net Unrealized Appreciation on Investments Net Assets $ See notes to financial statements. 8 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2014 (Unaudited) The Primary Trend Fund Investment Income: Dividends* $ Interest Total Investment Income Expenses: Investment Advisory Fees (Note 3) Administration and Accounting Fees Shareholder Servicing Costs Registration Fees Professional Fees Printing & Postage Directors Custodial Fees Pricing Insurance Other Total Expenses Net Investment Loss ) Net Realized Gain on Investments Change in Net Unrealized Depreciation on Investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets From Operations $ ) *Net of foreign tax withholding of $5,049. See notes to financial statements. 9 STATEMENTS OF CHANGES IN NET ASSETS The Primary Trend Fund Six Months Ended December 31, Year Ended June 30, 2014 (Unaudited) Operations: Net Investment Income (Loss) $ ) $ Net Realized Gain on Investments Change in Net Unrealized Appreciation (Depreciation) on Investments ) Net Increase (Decrease) in Net Assets from Operations ) Distributions to Shareholders: From Net Investment Income — ) From Net Realized Gains ) ) Decrease in Net Assets from Distributions ) ) Fund Share Transactions: Proceeds from Shares Sold Reinvested Distributions Cost of Shares Redeemed ) ) Net Decrease in Net Assets from Fund Share Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets: Beginning of Period End of Period $ $ Distributions in Excess of Net Investment Income at End of Period $ ) $ ) Transactions in Shares: Sales Reinvested Distributions Redemptions ) ) Net Decrease ) ) See notes to financial statements. 10 FINANCIAL HIGHLIGHTS The following table shows per share operation performance data, total investment return, ratios and supplemental data for each of the periods ended: Six Months Ended December 31, Year Ended June 30, (Unaudited) The Primary Trend Fund Per Share Operating Performance Net Asset Value, Beginning of Period $ Net Investment Income (Loss) ) Net Realized and Unrealized Gain (Loss) on Investments ) Total from Investment Operations ) Less Distributions: From Net Investment Income — ) From Net Realized Gains ) ) — Total Distributions ) Net Increase (Decrease) ) Net Asset Value, End of Period $ Total Investment Return )%* % Ratios and Supplemental Data Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Net of Waivers, Reimbursements and Recoupments %** % Before Waivers, Reimbursements and Recoupments %** % Ratio of Net Investment Loss to Average Net Assets: Ratio of Net Investment Income (Loss) to Average Net Assets )%** % Ratio of Net Investment Income (Loss) Before Waivers to Average Net Assets )%** % Portfolio Turnover %* % * Not Annualized ** Annualized See notes to financial statements. 11 NOTES TO FINANCIAL STATEMENTS December 31, 2014 (Unaudited) 1. Organization The Primary Trend Fund, Inc. (The “Fund”), a Wisconsin Corporation, began operations on September 15, 1986.The Fund is registered under the Investment Company Act of 1940, as amended, as an open-end diversified investment management company.The Fund seeks capital growth and income. 2. Significant Accounting Policies The Fund is an investment company and follows the accounting and reporting guidance under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946, Financial Services – Investment Companies.The following is a summary of significant accounting policies followed by the Fund. a. Securities listed on a national securities exchange are valued at the last sale price. Securities that are traded on the NASDAQ National Market or the NASDAQ Small-Cap Market are valued at the NASDAQ Official Closing Price. If no sale is reported, the average of the last bid and asked prices is used. Other securities for which market quotations are readily available are valued at the average of the latest bid and asked prices. Debt securities (other than short-term instruments) are valued at prices furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the previous day’s furnished price. Other assets and securities for which no quotations are readily available are valued at fair value as determined in good faith by the Board of Directors. Securities with maturities of 60 days or less are valued at amortized cost. Generally accepted accounting principles (“GAAP”) defines fair value, establishes a framework for measuring fair value and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly and how that information must be incorporated into a fair value measurement. Under GAAP, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels and described below: Level 1 – quoted prices for active markets for identical securities. An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. Common Stocks.Securities traded on a national exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. 12 NOTES TO FINANCIAL STATEMENTS (continued) December 31, 2014 (Unaudited) Short-Term Investments.Short-term investments may be valued using amortized cost, which approximates fair value.To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks* $ $
